DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 19 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 6, 8-10, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al. ("Yamane" US 20070121720), and further in view of Cormack et al. (“Cormack” US 20050111819), and Byerley (“Byerley” US 20150089536).

Regarding claim 1, Yamane teaches A method comprising: 
receiving, by a primary video hub [i.e. client], a first video stream from a first video capture device; [Yamane – Para 0030-0031, 0034, Fig. 1: teaches a client 10 receiving moving images 40a taken by the camera 32a]
coupling the first video stream to the first decoder to produce a first decoded video stream based upon the first video stream; [Yamane – Para 0050, 0051, 0074: teaches a receiving unit inputting the multiple moving picture streams received, respectively, to the decoders 84a through 84d.  Wherein, the highest priority stream may be assigned to the first decoder]
receiving, by the primary video hub, a second video stream from a second video capture device; [Yamane – Para 0030-0031, 0034, Fig. 1: teaches a client 10 receiving moving images 40b taken by the camera 32b]
the primary video hub coupling the second video stream for decoding by another decoder [Yamane – Para 0050, 0051, 0074: teaches a receiving unit inputting the multiple moving picture streams received, respectively, to the decoders 84a through 
receiving a second decoded video stream; and [Yamane – Para 0044, 0045, Fig. 3: teaches multiple decoders 84a through 84d connected to the display apparatus]
simultaneously displaying the first decoded video stream decoded by the primary video hub and the second decoded video stream decoded by the secondary video hub on a user interface. [Yamane – Fig. 1, 3, Para 0034, 0045: suggests the client 10 receives the moving picture streams #1 through #4 from the servers 30a through 30d and displaying all streams onto the display apparatus.]  
Yamane does not explicitly teach determining an availability of a first decoder within the primary video hub in response to receiving the first video stream; 
Yamane teaches coupling the first video stream to the first decoder to produce a decoded video stream, but does not explicitly teach coupling the video stream to the decoder in response to the first decoder being available;
Further, Yamane teaches receiving the second video stream, but does not explicitly teach determining the availability of the first decoder in response to receiving the second video stream;
Yamane teaches coupling the second video stream for decoding by another decoder, but does not explicitly teach if the first decoder is not available, coupling the second video stream to a network interface for decoding by an external decoder within a secondary video hub in communication with the primary video hub via a network;
a second decoded video stream from the network interface; and

However, Cormack teaches determining an availability of a first decoder within the primary video hub in response to receiving the first video stream;  [Cormack – Para 0039, Fig. 3: teaches Once resource manager 202 determines that the user has changed to a new channel (item 302), at processing block 304, resource manager 202 determines which tuner to assign to the channel's media stream.  Here, a tuner may already be assigned to the channel's media stream if the User previously tuned to this channel. If not, there may be an available tuner that resource manager 202 assigns to the channel's media stream.  Examiner notes the determination of assignment for the tuner is interpreted to be a determination of availability]
coupling the video stream to the decoder in response to the first decoder being available; [Cormack – Para 0039, Fig. 3: teaches Once resource manager 202 determines that the user has changed to a new channel (item 302), at processing block 304, resource manager 202 determines which tuner to assign to the channel's media stream]
determining the availability of the first decoder in response to receiving the second video stream; [Cormack – Para 0039, Fig. 3: teaches Once resource manager 202 determines that the user has changed to a new channel (item 302), at processing block 304, resource manager 202 determines which tuner to assign to the channel's media stream.  Here, a tuner may already be assigned to the channel's media stream if the User previously tuned to this channel. If not, there may be an available tuner that 
if the first decoder is not available, coupling the video stream for decoding by another decoder; [Cormack – Para 0039, Fig. 3: teaches a tuner may already be assigned to the channel's media stream if the User previously tuned to this channel. If not, there may be an available tuner that resource manager 202 assigns to the channel's media stream, or in the case where there is no available tuner (all of tuners 204, 206, 208 and 210 have been assigned to a channel's media stream), resource manager 202 must take a tuner away from a channel's media stream and give the tuner to the new channel's media stream.]
Yamane and Cormack are analogous in the art because they are from the same field of media streams [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamane’s stream coupling in view of Cormack to decoder availability determination for the reasons of improving efficiency by choosing other decoders when the first decoder is not available.
Yamane and Cormack teach if the first decoder is not available, coupling the second video stream for decoding by another decoder, but does not explicitly teach coupling the video stream to a network interface for decoding by an external decoder within a secondary video hub in communication with the primary video hub via a network;
a second decoded video stream from the network interface; and

However, Byerley teaches coupling the video stream to a network interface for decoding by an external decoder within a secondary video hub in communication with the primary video hub via a network; [Byerley – Para 0039, 0051, 0008, Fig. 4, 1: teaches the content server 110 may transmit the media content requested at block 405 to the available decoder of the tuner of the second set top box 105b. The media content may be delivered to the second set top box 105B over the content provider network 115.]
a second decoded video stream from the network interface; and [Byerley – Para 0057-0059, 0039, Fig. 3, 5: teaches commanding the second set top box 105B to stream content to the first set top box 105A. The media content may be received via the network interface device 215.]
Yamane, Cormack, and Byerley are analogous in the art because they are from the same field of streaming content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamane and Cormack’s tuner availability in view of Byerley to streaming from a second set top box for the reasons of improving efficiency by allowing streams to be decoded remotely when the first set top box is determined as unavailable.

Regarding claim 4, Yamane, Cormack, and Byerley teaches the method of claim 1 wherein the network interface is configured to communicate with the secondary video hub having the external decoder. [Byerley – Para 0057-0059, 0039, Fig. 3, 5: teaches commanding the second set top box 105B to stream content to the first set top box 105A. The media content may be received via the network interface device 215.]

Regarding claim 6, Yamane, Cormack, and Byerley teaches the method of claim 1 wherein the first video capture device is a video camera and the first video stream is received via a wireless local area network. [Yamane – Para 0030-0031, 0034: teaches the client 10 receives the moving picture streams #1 through #4 from the servers 30a through 30d, respectively, via the network 20] 

Regarding claim 8, Yamane, Cormack, and Byerley teaches the method of claim 1 further including transmitting one of the first decoded video stream and the second decoded video stream via the network interface in response to a user selection received via the user interface. [Byerley – Para 0048, Fig. 4: teaches a request for media content from the first set top box 105A]

Regarding claim 9, Yamane teaches A primary video hub comprising: 
an input [i.e. receiving unit] configured to receive a first video stream from a first camera and a second video stream from a second camera; [Yamane – Para 0033, 0030-0031, Fig. 1, 3: teaches a client 10 comprising a receiving unit 80 that receives moving images 40a, b taken by the camera 32a, b]
a video decoder within the primary video hub configured to receive the first video stream and to decode the first video stream to generate a first decoded video stream; [Yamane – Para 0045, Fig. 3: teaches client 10 includes multiple decoders 84a through 84d. Para 0051: teaches a setup is made so that the moving picture stream determined to be the highest priority moving picture stream by the priority determination unit 82 is input to the first decoder, and resources are allocated and decoding processing done by priority, accordingly]
and to responsively receive a second decoded video stream based upon the second video stream, and to generate a user interface that simultaneously presents the first decoded video stream and the second decoded video stream for presentation on a display. [Yamane – Para 0044, 0045, Fig. 3: teaches multiple decoders 84a through 84d connected to the display apparatus. Fig. 1, 3, Para 0034, 0045: suggests the client 10 receives the moving picture streams #1 through #4 from the servers 30a through 30d and displaying all streams onto the display apparatus.]
Yamane does not explicitly teach a network interface configured to communicate with a second video hub via a network; and 
a processor configured to determine whether the first decoder is decoding the first video stream and, if so, to transmit the second video stream to the secondary video hub via the network interface 

However, Byerley teaches a network interface configured to communicate with a second video hub via a network; and [Byerley – Para 0011: teaches the system 100 includes set top boxes 105 and a content server 110 able to communicate 
a processor configured to transmit the second video stream to the secondary video hub via the network interface [Byerley – Para 0039, 0051, 0008, Fig. 4, 1: teaches the content server 110 may transmit the media content requested at block 405 to the available decoder of the tuner of the second set top box 105b. The media content may be delivered to the second set top box 105B over the content provider network 115.]
In addition, the rationale of claim 1 regarding Byerley is used for these limitations.
Yamane and Byerley do not explicitly teach determine whether the first decoder is decoding the first video stream and, if so, to transmit the second video stream to the secondary video hub

However, Cormack teaches determine whether the first decoder is decoding the first video stream and, if so, to transmit the second video stream to the secondary video hub [Cormack – Para 0039, Fig. 3: teaches Once resource manager 202 determines that the user has changed to a new channel (item 302), at processing block 304, resource manager 202 determines which tuner to assign to the channel's media stream.  Here, a tuner may already be assigned to the channel's media stream if the User previously tuned to this channel. If not, there may be an available tuner that resource manager 202 assigns to the channel's media stream.


Regarding claim 10, Yamane, Cormack, and Byerley teaches the primary video hub of claim 9 wherein the input is a wireless network interface and the first video stream is transmitted via a wireless communications network from a first video capture device and the second video stream is transmitted via the wireless communications network from a second video capture device. [Yamane – Para 0033, 0004, Fig. 1: teaches the client 10 in communication with the network 20 and in communication with cameras 32a-d that provide moving images 40a-d, wherein transfer of data such as images and voice data through communication media such as the internet]

Regarding claim 12, Yamane, Cormack, and Byerley teaches the primary video hub of claim 9 wherein the second video stream is captured by a video camera and is streamed wireless to the input. [Yamane – Para 0033, 0004, Fig. 1: teaches the client 10 in communication with the network 20 and in communication with cameras 32a-d that provide moving images 40a-d, wherein transfer of data such as images and voice data through communication media such as the internet] 

Regarding Apparatus claim 19, claim(s) 19 recite(s) limitations that is/are similar in scope to the limitations recited in Apparatus claim 9. claim(s) 19 is/are subject to rejections under the same rationale as applied hereinabove for claim 9.

Claims 2, 3, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamane, Cormack, and Byerley as applied to claim 1 above, and further in view of Arrobo Vidal et al. ("Arrobo" US 20190223194).

Regarding claim 2, Yamane, Cormack, and Byerley does not explicitly teach claim 2.  However, Arrobo teaches the method of claim 1 wherein the first decoded video stream and the second decoded video stream are transmitted via a wireless transmission channel to the user interface.  [Arrobo – Para 0078, 0047, Fig. 1: teaches device 102 may be configured to stream the video content from the video provider 150 to display device 140, for example, over WM (wireless medium) 103]
Yamane, Cormack, Byerley, and Arrobo are analogous in the art because they are from the same field of streaming content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamane, Cormack, and Byerley in view of Arrobo to a wireless sink for the reasons of improving user experience by allowing a device to stream to a plurality of devices even if not directly connected.

Regarding claim 3, Yamane, Cormack, and Byerley does not explicitly teach claim 3.  However, Arrobo teaches the method of claim 1 wherein the user interface is a tablet computer.  [Arrobo – Para 0075: teaches device 140 may include a Television (TV), a Smartphone, a Tablet, a wireless display, or the like.]
In addition, the rationale of claim 2 is used for this claim.

Regarding claim 13, Yamane, Cormack, and Byerley do not explicitly teach claim 13.  However, Arrobo teaches the primary video hub of claim 9 wherein the display is a user interface device and wherein the first decoded video stream and the second decoded video stream are transmitted wirelessly to the user interface device. [Arrobo – Para 0078, 0047, Fig. 1: teaches device 102 may be configured to stream the video content from the video provider 150 to display device 140, for example, over WM (wireless medium) 103]
Yamane, Cormack, Byerley, and Arrobo are analogous in the art because they are from the same field of streaming content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamane, Cormack, and Byerley in view of Arrobo to a wireless sink for the reasons of improving user experience by allowing a device to stream to a plurality of devices even if not directly connected.

Regarding claim 14, Yamane, Cormack, and Byerley teaches the primary video hub of claim 9 further including transmitting the first decoded video stream in response to a user input received via the display [Byerley – Para 0048, Fig. 4: teaches a request for media content from the first set top box 105A]
a transmitter for transmitting the first decoded video stream. 

However, Arrobo teaches a transmitter for transmitting the first decoded video stream. [Arrobo – Para 0078, 0047, 0048, 0052, Fig. 1: teaches device 102 may be configured to stream the video content from the video provider 150 to display device 140, for example, over WM (wireless medium) 103.  Wherein, radio 114 of device 102 includes one or more wireless transmitters]
In addition, the rationale of claim 13 is used for this claim.

Claims 5, 7, 11, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamane, Cormack, and Byerley as applied to claim 1 above, and further in view of Jeong et al. ("Jeong" US 20130034146).

Regarding claim 5, Yamane, Cormack, and Byerley do not explicitly teach claim 5.  However, Jeong teaches the method of claim 1 further including coupling the second video stream to the first decoder in response to the first decoder having ceased decoding of the first video stream. [Jeong – Para 0006: teaches the receiving device might switch to using a different decoder because the conditions change and the device reprioritizes its decoders]
Yamane, Cormack, Byerley, and Jeong are analogous in the art because they are from the same field of video communications [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

Regarding claim 7, Yamane, Cormack, and Byerley do not explicitly teach claim 7.  However, Jeong teaches the method of claim 1 wherein the availability of the first decoder is determined in response to the first decoder performing a video decoding function. [Jeong – Para 0082: teaches the receiving device selects decoder 335, because it is the only decoder available that supports both the LTR and VRA features.]
In addition, the rationale of claim 5 is used for this claim.

Regarding claim 11, Yamane, Cormack, and Byerley do not explicitly teach claim 11.  However, Jeong teaches the primary video hub of claim 9 wherein the first video stream is captured by a smartphone and is streamed wireless to the input. [Jeong – Para 0034: teaches the devices 100 and 105 may be any sort of electronic device or system capable of encoding and/or decoding the encoded content (e.g., a laptop computer, desktop computer, tablet computer, smart phone, etc.)]
Yamane, Cormack, Byerley, and Jeong are analogous in the art because they are from the same field of video communications [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamane, Cormack, and Byerley’s multiple streams in view of Jeong to capture 

Regarding claim 16, Yamane, Cormack, and Byerley do not explicitly teach claim 16.  However, Jeong teaches the primary video hub of claim 9 wherein the video decoder is operative to decode the second video stream in response to the video decoder not decoding the first video stream. [Jeong – Para 0006: teaches the receiving device might switch to using a different decoder because the conditions change and the device reprioritizes its decoders]
In addition, the rationale of claim 11 is used for this claim.

Regarding claim 18, Yamane, Cormack, and Byerley teaches the primary video hub of claim 9 wherein the processor is further configured to couple the second video stream from the input to the video decoder and to couple the first video stream to the network interface in response to a user generated control signal. [Jeong – Para 0139, 0155: teaches a change in conditions due to the user starting an application which monopolizes a significant portion of the processing resources of the device.  Para 004: teaches receiving device has a priority order for decoder use based on its local conditions, and uses the highest priority decoder that supports all of the features used to generate the encoded bitstream.  Fig. 1: suggests selecting a decoder over network 110 for streaming]
In addition, the rationale of claim 11 is used for this claim.

the video streaming device of claim 19 wherein the processor is further configured to couple the second video stream to the decoder and to couple the first video stream to the secondary video hub via the network interface in response to a user generated control signal. [Jeong – Para 0139, 0155: teaches a change in conditions due to the user starting an application which monopolizes a significant portion of the processing resources of the device.  Para 004: teaches receiving device has a priority order for decoder use based on its local conditions, and uses the highest priority decoder that supports all of the features used to generate the encoded bitstream]
In addition, the rationale of claim 11 is used for this claim.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamane, Cormack, and Byerley as applied to claim 9 above, and further in view of Gavade et al. ("Gavade" US 20150229989).

Regarding claim 15, Yamane, Cormack, and Byerley do not explicitly teach claim 15.  However, Gavade teaches the primary video hub of claim 9 further including and encoder for encoding the first decoded video stream to generate an encoded video stream and a transmitter for transmitting the encoded video stream. [Gavade – Para 0014: teaches STBs may include encoders that may be used to encode content such as video and transmitted back to the network for eventual storage at content delivery servers]
.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamane, Cormack, and Byerley as applied to claim 9 above, and further in view of Garrett ("Garrett" US 20100040151).

Regarding claim 17, Yamane, Cormack, and Byerley do not explicitly teach claim 17.  However, Garrett teaches the primary video hub of claim 9 wherein the wherein the second decoded video stream has a lower resolution than the first decoded video stream. [Garrett – Para 0011: teaches A high-priority stream may be decoded and presented at a high frame rate and a relative high resolution level, while a lower-priority stream may be decoded and presented at a low frame rate and a relative low resolution level]
Yamane, Cormack, Byerley, and Garrett are analogous in the art because they are from the same field of media streaming [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamane, Cormack, and Byerley in view of Garrett to resolution changes for the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426